Case 3:21-cv-00283-JAG-EWH Document 2 Filed 06/03/21 Page 1 of 2 PagelD# 27

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
SHAPAT NABAYA,

Plaintiff,
Vv. Civil Action No. 3:21CV283

M. HANNAH LAUCK,

Defendant.

MEMORANDUM OPINION

Shapat Nabaya, a federal inmate proceeding pro se and in forma pauperis, filed this action.
Nabaya titled the action as a “MOTION FOR CLERK TO FILE CRIMINAL COMPLAINT.”
(ECF No. 1, at 1.) Nabaya apparently wishes to initiate a criminal action against the Honorable
M. Hannah Lauck, United States District Judge. The Court must dismiss any action filed by an
individual proceeding in forma pauperis if the Court determines the action “is frivolous or
malicious.” 28 U.S.C. § 1915(e)(2)(B)(@); see 28 U.S.C. §1915A. The first standard includes
claims based upon “an indisputably meritless legal theory,” or claims where the “factual
contentions are clearly baseless.” Clay v. Yates, 809 F. Supp. 417, 427 (E.D. Va. 1992) (quoting
Neitzke v. Williams, 490 U.S. 319, 327 (1989)). It is both unnecessary and inappropriate to engage
in an extended discussion of the utter lack of merit of Nabaya’s action. See Cochran v. Morris, 73
F.3d 1310, 1315 (4th Cir. 1996) (emphasizing that “abbreviated treatment” is consistent with
Congress’s vision for the disposition of frivolous or “insubstantial claims” (citing Neitzke v.
Williams, 490 U.S. 319, 324 (1989))). “(T]he Court cannot initiate criminal or regulatory
investigations of any defendant. Rather, authority to initiate criminal complaints rests exclusively
with state and federal prosecutors.” Barron v. Katz, No. 6:17—CV—195-KKC, 2017 WL 3431397,

at *1 (E.D. Ky. Aug. 9, 2017) (citing Sahagian v. Dickey, 646 F. Supp. 1502, 1506 (W.D. Wis.
Case 3:21-cv-00283-JAG-EWH Document 2 Filed 06/03/21 Page 2 of 2 PagelD# 28

1986)). Furthermore, Nabaya as “a private citizen lacks a judicially cognizable interest in the
[criminal] prosecution or nonprosecution of another.” Linda R.S. v. Richard D.,410 U.S. 614, 619
(1973); see Lopez v. Robinson, 914 F.2d 486, 494 (4th Cir. 1990) (“No citizen has an enforceable
right to institute a criminal prosecution.”). Accordingly, the action will be DISMISSED AS
FRIVOLOUS. The Clerk will be DIRECTED to note the disposition of the action for purposes of
28 U.S.C. § 1915(g).

An appropriate Order will accompany this Memorandum Opinion.

 

John A. Gibney 6 7
uage

Date: 2 June 2071 United States District

Richmond, Virginia

 

 

 
